AO 245B (Rev. 09/17)    Judgment in a Criminal Case
                         Sheet 1



                                           UNITED STATES DISTRICT COURT
                                      Eastern District of North Carolina
                                                        )
              UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                          v.                            )
                                                        )
                     Merious Jean                             CaseNumber: 5:18-CR-327-lBO
                                                        )
                                                        )     USM Number: 65268-056
                                                        )
                                                        )      Stephen C. Gordon
                                                        )     Defendant's Attorney
THE DEFENDANT:
~pleaded guilty to count(s)

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ,of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                      Offense Ended               Count

  18 U.S.C. § 61 l(a)                Voting by an Alien.                                                    November 8, 2016




       The defendant is sentenced as provided in pages 2 through          3 _ _ of this judgment. The sentence is imposed pur uant to
                                                                         __
the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)

 D Count(s)      ~~~~~~~~~~~~-
                                                           D is   · Dare dismissed on the motion of the United States.

        · It is ordered that the defendant must notify the United States attorney for this district within 30 days of an:x change of nam , residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pa restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          1/16/2019
                                                                         Date ofhnposition of Judgment




                                                                          Terrence W. Boyle, Chief US District Judge
                                                                         Name and Title of Judge


                                                                          1/16/2019
                                                                         Date
AO 2458 (Rev. 09/17)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page -~2~-        of        3
 DEFENDANT: Merious Jean
 CASE NUMBER: 5:18-CR-327-lBO
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                   JVTA Assessment*              Fine                          Restitution
·TOTALS                $ 25.00                    $                               $ 100.00                    $


 D The detennination ofrestitution is deferred until
      after such detennination.
                                                                            . An Amended Judgment in a Criminal Case (AO 245C) wil be entered


 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
                                                                                                                                              l
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims ust be paid
      before the United States is paid.
                                                                                                                                              l'
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa)'l}'!ent, unless specified therwise in



 Name of Payee                                                       Total Loss**               Restitution Ordered             Priori    or Pe centa e




 TOTALS                                $                         0.00           $~~~~~~-o_.o_o_


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full be ore the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(±). All of the payment optio~s on Sheet 6 maybe subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ~     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

       ~ the interest requirement is waived for the             ~ fine      D restitution.
       D the interest requirement for the             D fine     D      restitution is modified as follows:

 *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 **Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses comm tted on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09117) Judgment in a Criminal Case
                     Sheet 6 ~Schedule of Payments
                                                                                                           Judgment -   Page   _3__    of           3
DEFENDANT: Merious Jean
CASE NUMBER: 5:18-CR-327-lBO


                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D    Lump sum payment of$                                due immediately, balance due

           D     not later than                                    , or
           D     in accordance with D      c,        D    D,   D    E, or    D Fbelow; or

B     D    Payment to begin immediately (may be combined with               DC,        DD, or       D F below); or

C     D    Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                            over a peri d of
                          (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                          over a peri d of
                          (e.g., months or years), to commence                    (e.g., 30 or 60 days) after release from imprisonment t a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release , om
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that tim ; or

F     !iZl Special instructions regarding the payment of criminal monetary penalties:

            Payment of the fine and special assessment shall be due immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is ue during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Priso s' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amo nt,
      and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principa, (5) fine
interest, (6) community restitution, (7) NT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court cos s.
